DETAILED ACTION
Applicant’s amendments and remarks, filed August 5, 2022, are fully acknowledged by the Examiner. Currently, claims 1, 6, 8, 10, 12-15, 22, 25 and 27-29 are pending with claims 2-5, 7, 9, 11, 16-21 and 26 cancelled, and claims 1, 6, 8, 10, 12-15, 22, 25, 28 and 29 amended. Applicant’s amendments to the claims have obviated the previously-filed objections to the claims. Applicant’s amendments to claim 14 have obviated the previously-filed rejection of claims 14, 15, 22, 25 and 29 under 35 U.S.C. 112(a). Similarly, Applicant’s amendments to the claims have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the August 5, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a) the subject matter in claim 1 of the outer periphery of the distal portion and with such “only is entirely conductive about an outer periphery thereof” and, b) the subject matter in claim 12 of the instrument, “comprising, on one or both of the first distal portions (100) of the movable and the fixed jaws (4, 5), insulation … being located on one-half of the outer periphery of the respective first distal portions (100) …” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Please see the rejections of claims 1 and 12 under 35 U.S.C. 112(a) below for a complete rationale with respect to the lack of support in the Drawings for the above noted limitation. Similar rationale also applies to the subject matter in claim 13 with respect to the insulation located the outer periphery of one/both of the first distal portions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 10, 12-15, 22, 25 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim currently requires that the first, distal portion (100) of each of the fixed lower jaw (5) and the movable upper jaw (4) are each “only is entirely conductive about an outer periphery thereof, and includes a Titanium Nitride (TiN) coating (8) or a Titanium Nitride Silver (TiNAg) coating (8) over the outer periphery”. 
The Examiner has reviewed the instant disclosure, but has failed to find description of the outer periphery of each of the first, distal portion of the lower and upper jaw to be “only is entirely conductive” as required by claim 1. To this end, the Examiner notes that no verbatim recitation of the word “periphery” or “outer periphery” has been found in the disclosure. Looking to the filed Specification, the distal portion is identified at reference character 100. The conductive coating on the distal portion 100 is indicated at reference character 8. Figure 3 shows a distal portion 100 indicated along the distal end of the instrument and further indicates the coating 8 at various portions in respective figures 3-7. The depictions therein fail, however, to establish that the distal portion 100 is “entirely conductive about an outer periphery thereof conductive” as required in claim 1. The depiction in figure 3 points to a portion of the fixed jaw 5 as containing the coating 8 with further depictions shown in figures 5-7. These figures are deficient, however, in established what structure would be taken as an outer periphery of each first, distal portion and then for such to be only conductive as required in claim 1. Multiple other depicted embodiments (see figure example, figures 8-12, figures 13-16, etc.) contain the same deficiencies as noted above with respect to figures 3-7.
Other figures depict additional placement of the coating 8 along what can be considered as the distal portion 100 of at least one of the jaws. For example, figure 59 shows that the coating at 8 is on both jaws with an insulation contained on 21. The Examiner, however, is unable to determine which portions of each distal portion of each jaw would be considered as the outer periphery as set forth in claim 1, and this depiction in figure 59 would appear to show the outermost portion of each distal portion to be equally insulative and conductive due to the outermost portion having both the coating 8 and the insulation 21 meeting at that point. Similar rationale applies to the depictions in at least figures 64, 71, 79, 84-86, 92, 93, 98, 99, 102, 103. The Examiner further notes that depictions such as in figures 130 and 135 fail to place the coating 8 as forming the outermost extent of each of the jaws and are deficient in providing support for the at-issue limitations.
As such, it is the Examiner’s position that the instant disclosure fails to fairly describe in the disclosure an outer periphery for each of the fixed and movable jaw to having a respective distal portion that “only is entirely conductive […] and includes a Titanium Nitride (TiN) coating (8) or a Titanium Nitride Silver (TiNAg) coating (8) over the outer periphery” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6, 8, 10, 12-15, 22, 25 and 27-29 are rejected due to their respective dependency on claim 1. Appropriate correction is required.
Regarding claim 12, the claim currently requires that the instrument is “comprising, on one or both of the first distal portions (100) of the movable and the fixed jaws (4, 5), insulation … being located on one-half of the outer periphery of the respective first distal portions (100) …” therein. Parent claim 1 specifically sets forth, with respect to the first, distal portions (100) of each jaw that “the first, distal portion (100) only is entirely conductive about an outer periphery thereof, and includes a Titanium Nitride (TiN) coating (8) or a Titanium Nitride Silver (TiNAg) coating (8) over the outer periphery”.
The Examiner has reviewed the instant disclosure, but has failed to find any disclosure supporting for the provision of the first, distal portion of each jaw to be only is entirely conductive about an outer periphery thereof while simultaneously including insulation being located on one-half of the outer periphery of the first distal portion. Said differently, the instant disclosure fails to provide any fair disclosure to reasonably convey possession of an outer periphery that is both only entirely conductive while also have one-half that has insulation located thereon. The Examiner has reviewed the instant disclosure but such is deficient in providing implicit or explicit support for such a feature. Claim 13 is rejected due to its dependency on claim 12. Appropriate correction is required.
Regarding claim 13, the claim is rejected for substantially the same rationale as set forth with respect to the rejection of claim 12 above. The Examiner specifically notes that claim 13 inherits the issues of claim 12, and further recites additional limitations with respect to the insulation located on the outer periphery of one or both of the first distal portions. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 22, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites a method that provides the instrument of apparatus claim 1, and then further requires that “each first, distal portion comprises a Titanium Nitride (TiN) coating (8) or a Titanium Nitride Silver (TiNAg) coating (8), and at least the second, proximal portion of the fixed lower jaw (5) comprises a Diamond like Carbon (DLC) coating (7) …” therein. The language of claim 1 that discusses the instrument establishes therein for each of the first distal portions to have “a Titanium Nitride (TiN) coating (8) or a Titanium Nitride Silver (TiNAg) coating (8) over the outer periphery” and for each second proximal portion to be “non-conductive about an outer periphery thereof” and further “includes a Diamond like Carbon (DLC) coating (7) over the outer periphery”.
	As such, the Examiner is of the position that the scope of claim 14 is indefinite due to its reiteration of subject matter for both the first, distal portions and the second, proximal portions, and due to its broader language with respect to the structural arrangement of each type of coating. Said differently, claim 14 reiterates the desired type of coating already set forth in claim 1, and is broader in scope given that it omits the requirements of each coating with respect to the outer periphery. The Examiner, therefore, is of the position that the scope of claim 14 is not reasonably determinable by one of ordinary skill in the art given that the at-issue claim language leaves question as to what features of the instrument of claim 1 are required for the instrument when performing the method of claim 14. Claims 15, 22, 25 and 29 are rejected due to their dependency on claim 14. Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to independent claim 1 under 35 U.S.C. 103 as unpatentable over the combination of Allen IV, Brandt and Davison have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner does not acquiesce to any of the arguments set forth at this time with respect to any of the Allen IV, Brandt and Davison reference, and reserves the right to review the prior rejection and each of the previously applied references in light of future amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794